  Case 18-03926         Doc 67     Filed 11/02/18 Entered 11/02/18 12:53:27              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03926
         JUAN A JACKSON
         SHAWANNA HIGGINS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/13/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/28/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03926       Doc 67        Filed 11/02/18 Entered 11/02/18 12:53:27                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $4,074.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,074.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,288.45
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $195.55
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,484.00

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNT RESOLUTION SVC           Unsecured         309.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured      2,356.00       2,356.20        2,356.20           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured      2,074.00       2,074.18        2,074.18           0.00       0.00
CAINE & WEINER                   Unsecured         498.00           NA              NA            0.00       0.00
CAINE & WEINER                   Unsecured         100.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured       19,575.00     23,197.69        19,575.00        150.00        0.00
CAPITAL ONE AUTO FINANCE         Unsecured      3,622.69            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      3,338.00            NA              NA            0.00       0.00
CBE GROUP                        Unsecured         754.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,500.00            NA              NA            0.00       0.00
COLLECTION BUREAU OF AMERICA     Unsecured         828.00           NA              NA            0.00       0.00
COLLECTION BUREAU OF AMERICA     Unsecured         665.00           NA              NA            0.00       0.00
COLLECTION BUREAU OF AMERICA     Unsecured         459.00           NA              NA            0.00       0.00
CREDIT COLLECTION SERV           Unsecured          51.00           NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured         753.00           NA              NA            0.00       0.00
FLEXSHOPPER LLC                  Unsecured      1,346.00            NA              NA            0.00       0.00
FLEXSHOPPER LLC                  Unsecured      1,026.00            NA              NA            0.00       0.00
I C Systems Collections          Unsecured         503.00           NA              NA            0.00       0.00
JANET RUSSELL                    Priority            0.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      6,950.19       3,409.18        3,409.18           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      9,748.00     28,724.37        28,724.37           0.00       0.00
Paypal                           Unsecured      4,968.08            NA              NA            0.00       0.00
Paypal                           Unsecured      2,114.21            NA              NA            0.00       0.00
PEAK EQUITY GROUP LLC            Secured      112,917.08     71,929.24             0.00           0.00       0.00
PEAK EQUITY GROUP LLC            Secured              NA     59,250.00             0.00           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,894.00       1,236.80        1,236.80           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,237.00       1,893.61        1,893.61           0.00       0.00
PREMIER BANKCARD                 Unsecured         351.00        351.28          351.28           0.00       0.00
Recovery One                     Unsecured         508.00           NA              NA            0.00       0.00
SAFCO                            Unsecured      9,563.00     10,082.37        10,082.37           0.00       0.00
SANTANDER CONSUMER DBA CHRY      Unsecured            NA       4,295.02        4,295.02           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-03926     Doc 67       Filed 11/02/18 Entered 11/02/18 12:53:27                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
SANTANDER CONSUMER DBA CHRY   Secured       25,975.00     25,975.00     29,557.19       1,000.00         0.00
SHELLY DAVIS                  Secured      134,000.00            NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured    105,396.20    107,345.80    107,345.80            0.00        0.00
STATE COLLECTION SERVICE      Unsecured         239.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC     Unsecured      2,294.00       2,293.97      2,293.97           0.00        0.00
TOYOTA MOTOR CREDIT CORP      Secured       10,568.80     10,662.22     10,662.22         440.00         0.00
US DEPT OF ED/NAVIENT         Unsecured      9,347.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT         Unsecured      4,579.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT         Unsecured      4,351.00            NA            NA            0.00        0.00
WELLS FARGO                   Unsecured      1,000.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                  $0.00
      Mortgage Arrearage                                  $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                        $49,132.19           $1,150.00                  $0.00
      All Other Secured                              $10,662.22             $440.00                  $0.00
TOTAL SECURED:                                       $59,794.41           $1,590.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $164,062.78                 $0.00                $0.00


Disbursements:

       Expenses of Administration                           $2,484.00
       Disbursements to Creditors                           $1,590.00

TOTAL DISBURSEMENTS :                                                                        $4,074.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-03926         Doc 67      Filed 11/02/18 Entered 11/02/18 12:53:27                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
